FILED
                             NOT FOR PUBLICATION                               JAN 10 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TED DARNELL DANIELS,                             No. 10-56245

               Plaintiff - Appellant,            D.C. No. 3:07-cv-01822-JM-POR

  v.
                                                 MEMORANDUM *
O. ALVARADO, Correctional Officer; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Ted Darnell Daniels, a California state prisoner, appeals pro se from the

district courts’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials used excessive force against him in violation of the Eighth


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

White v. Roper, 901 F.2d 1501, 1503 (9th Cir. 1990). We affirm.

      The district court properly granted summary judgment for defendants

Alvarado and Harris because Daniels failed to raise a genuine dispute of material

fact as to whether these defendants used physical force “maliciously and

sadistically to cause him harm” rather than “in a good-faith effort to maintain or

restore discipline[.]” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).

      The district court did not abuse its discretion by denying Daniels’s motion

for additional time to serve the summons and complaint on defendant Roberts

because Daniels failed to show good cause. See Fed. R. Civ. P. 4(m) (requiring

service within 120 days after the complaint is filed); Oyama v. Sheehan (In re

Sheehan), 253 F.3d 507, 511-12 (9th Cir. 2001) (setting forth standard of review

and discussing factors to establish good cause).

      Daniels’s remaining contentions, including those concerning discovery and

evidentiary issues, are unpersuasive.

      AFFIRMED.




                                          2                                    10-56245